FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MERRILL LYNCH, PIERCE,                  
FENNER AND SMITH, INCORPORATED,
a corporation organized and
existing under the laws of the
State of Delaware with its
principal place of business in New
York, New York,
                  Plaintiff-Appellee,
                 v.
ENC CORPORATION; SUNTRUST
INVESTMENT CO., S.A., a
corporation organized and existing
under the laws of Switzerland with            No. 04-16401
an address at rue de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6,                    D.C. No.
Switzerland; JOHN K. BURNS, a               CV-00-00595-MLR
citizen of the United States, with
an address at 300 Wacker Drive,
Suite, 900, Chicago, Illinois,
60606; THE ESTATE OF FERDINAND
E. MARCOS; IMELDA R. MARCOS;
FERDINAND R. MARCOS, JR.; MARIA
IMELDA MARCOS; IRENE MARCOS
ARANETA; FRONTIER RISK CAPITAL
MANAGEMENT, L.C.C., a limited
liability company organized and
existing under the laws of the
State of Nevada, with a registered
office at 6100 Neil Road, Suite
                                        


                            18101
18102           MERRILL LYNCH v. ARELMA, INC.


500, Reno, NV. 89511 and an            
address at 300 Wacker Drive,
Suite 900, Chicago, IL 60606;
GROSVENOR CAPITAL LTD., a
company organized and existing
under the law of the United
Kingdom, with an address at
Grosvenor Gardens House, Suite
117, 35-37 Grosvenor Gardens,
London SW1 W OBS, United
Kingdom; THE ESTATE OF ROGER
ROXAS; GOLDEN BUDHA
CORPORATION, a corporation
organized and existing under the
laws of the State of Georgia, with
a registered office at 710 West        
First Street, Blue Ridge, Georgia
30513, and a mailing address at
260 Carrollton St., Buchanan, GA
30113,
                         Defendants,
                 and
ARELMA, INC., a corporation
organized and existing under the
laws of Panama with a permanent
address at Ave. Justo Alosemena y
Calle 41 Este, No. 40-59 Pte al
Colegio Immeculada, Panama
1.Rep.de Panama, and a mailing
address at c/o Suntrust Investment
                                       
                MERRILL LYNCH v. ARELMA, INC.          18103


Co.S.A., rue de Jargonnant 2, P.O.      
Box 76, 1211 Geneva 6,
Switzerland,
               Defendant-Appellant,
MARIANO J. PIMENTEL, on behalf of
himself and all other persons           
similarly situated,
                Defendant-Appellee,
PHILIPPINE NATIONAL BANK,
               Defendant-Appellant.
                                        

MERRILL LYNCH, PIERCE,                  
FENNER AND SMITH, INCORPORATED,
a corporation organized and
existing under the laws of the
State of Delaware with its
principal place of business in New
York, New York,
                  Plaintiff-Appellee,
                                              No. 04-16503
                 v.
                                               D.C. No.
ENC CORPORATION; ARELMA, INC.,              CV-00-00595-MLR
a corporation organized and
existing under the laws of Panama
with a permanent address at Ave.
Justo Alosemena y Calle 41 Este,
No. 40-59 Pte al Colegio
Immeculada, Panama 1.Rep.de
Panama, and a mailing address at
c/o Suntrust Investment Co.S.A.,
                                        
18104          MERRILL LYNCH v. ARELMA, INC.


rue de Jargonnant 2, P.O. Box 76,    
1211 Geneva 6, Switzerland;
SUNTRUST INVESTMENT CO., S.A., a
corporation organized and existing
under the laws of Switzerland with
an address at rue de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6,
Switzerland; JOHN K. BURNS, a
citizen of the United States, with
an address at 300 Wacker Drive,
Suite, 900, Chicago, Illinois,
60606; THE ESTATE OF FERDINAND
E. MARCOS; IMELDA R. MARCOS;
FERDINAND R. MARCOS, JR.; MARIA
IMELDA MARCOS; IRENE MARCOS
ARANETA; FRONTIER RISK CAPITAL
MANAGEMENT, L.C.C., a limited        
liability company organized and
existing under the laws of the
State of Nevada, with a registered
office at 6100 Neil Road, Suite
500, Reno, NV. 89511 and an
address at 300 Wacker Drive,
Suite 900, Chicago, IL 60606;
GROSVENOR CAPITAL LTD., a
company organized and existing
under the law of the United
Kingdom, with an address at
Grosvenor Gardens House, Suite
117, 35-37 Grosvenor Gardens,
London SW1 W OBS, United
Kingdom; THE ESTATE OF ROGER
                                     
                MERRILL LYNCH v. ARELMA, INC.   18105


ROXAS; GOLDEN BUDHA                    
CORPORATION, a corporation
organized and existing under the
laws of the State of Georgia, with
a registered office at 710 West
First Street, Blue Ridge, Georgia
30513, and a mailing address at
260 Carrollton St., Buchanan, GA
30113; PHILIPPINE NATIONAL BANK,
                         Defendants,
                 and                   
MARIANO J. PIMENTEL, on behalf of
himself and all other persons
similarly situated,
                Defendant-Appellee,
REPUBLIC OF THE PHILIPPINES;
PRESIDENTIAL COMMISSION ON GOOD
GOVERNMENT, a government
agency of the Republic of the
Philippines,
              Defendants-Appellants.
                                       
18106           MERRILL LYNCH v. ARELMA, INC.


MERRILL LYNCH, PIERCE,                  
FENNER AND SMITH, INCORPORATED,
a corporation organized and
existing under the laws of the
State of Delaware with its
principal place of business in New
York, New York,
                  Plaintiff-Appellee,
                 v.
ENC CORPORATION; ARELMA, INC.,
a corporation organized and
existing under the laws of Panama
with a permanent address at Ave.
Justo Alosemena y Calle 41 Este,
No. 40-59 Pte al Colegio                      No. 04-16538
Immeculada, Panama 1.Rep.de
Panama, and a mailing address at               D.C. No.
                                            CV-00-00595-MLR
c/o Suntrust Investment Co.S.A.,
                                                ORDER
rue de Jargonnant 2, P.O. Box 76,
1211 Geneva 6, Switzerland;
SUNTRUST INVESTMENT CO., S.A., a
corporation organized and existing
under the laws of Switzerland with
an address at rue de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6,
Switzerland; JOHN K. BURNS, a
citizen of the United States, with
an address at 300 Wacker Drive,
Suite, 900, Chicago, Illinois,
60606; THE ESTATE OF FERDINAND
E. MARCOS; IMELDA R. MARCOS;
FERDINAND R. MARCOS, JR.; MARIA
IMELDA MARCOS; IRENE MARCOS
                                        
                MERRILL LYNCH v. ARELMA, INC.   18107


ARANETA; FRONTIER RISK CAPITAL         
MANAGEMENT, L.C.C., a limited
liability company organized and
existing under the laws of the
State of Nevada, with a registered
office at 6100 Neil Road, Suite
500, Reno, NV. 89511 and an
address at 300 Wacker Drive,
Suite 900, Chicago, IL 60606;
GROSVENOR CAPITAL LTD., a
company organized and existing
under the law of the United
Kingdom, with an address at
Grosvenor Gardens House, Suite
117, 35-37 Grosvenor Gardens,
London SW1 W OBS, United               
Kingdom; PHILIPPINE NATIONAL
BANK; REPUBLIC OF THE PHILIPPINES;
PRESIDENTIAL COMMISSION ON GOOD
GOVERNMENT, a government
agency of the Republic of the
Philippines,
                        Defendants,
                and
THE ESTATE OF ROGER ROXAS;
GOLDEN BUDHA CORPORATION, a
corporation organized and existing
under the laws of the State of
Georgia, with a registered office at
710 West First Street, Blue Ridge,
                                       
18108            MERRILL LYNCH v. ARELMA, INC.


Georgia 30513, and a mailing             
address at 260 Carrollton St.,
Buchanan, GA 30113,
                                         
             Defendants-Appellants,
MARIANO J. PIMENTEL, on behalf of
himself and all other persons
similarly situated,
                Defendant-Appellee.
                                         
                    Filed November 3, 2006

Before: John T. Noonan, Sidney R. Thomas, Circuit Judges,
           and James L. Robart,* District Judge.


                             ORDER

  The panel has voted to deny the petitions for rehearing.
Judge Thomas has voted to deny the petitions for rehearing en
banc and to deny any further petitions, and Judge Noonan and
Judge Robart so recommend.

  Petitioners’ fears of res judicata are baseless.

   The Republic’s claims of prejudice under Rule 19(b) are
without merit, because its suit to recover the Arelma assets in
the Philippines is a forfeiture action, one which a unanimous
en banc Philippine Supreme Court has “categorically
declared” is in rem. Rep. of the Phil. v. Sandiganbayan,
(2003). The Republic has no jurisdiction over the rem, which
is in the United States, and any judgment made without
proper jurisdiction is unenforceable in the United States.

 *The Honorable James L. Robart, United States District Judge for the
Western District of Washington, sitting by designation.
                MERRILL LYNCH v. ARELMA, INC.            18109
Restatement (Third) of the Foreign Relations Law of the
United States, § 482(2)(a) (1987).

   Petitioner also omits the crucial language in American
Greyhound, see Pet. Reh’g at 6, which reads, “some courts
have held that sovereign immunity forecloses in favor of
tribes the entire balancing process under Rule 19(b), but we
have continued to follow the four-factor process even with
immune tribes.” Am. Greyhound Racing, Inc. v. Hull, 305
F.3d 1015, 1025 (9th Cir. 2002).

   The full court has been advised of the petitions for rehear-
ing en banc, and no active judge has requested a vote whether
to rehear the matter en banc. Fed. R. App. P. 35.

  The petitions for rehearing en banc are DENIED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.